DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 8/12/2022, is acknowledged. Claim 8 is amended. Claims 1 – 3, 5 – 7, 9 – 12, 16 – 17, and 19 are canceled. Claims 20 – 28 are newly entered. Claims 8, 14, and 20 – 28 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 8, 14, and 20 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/036953 (“Telioui”; of record) in view of US 5882449 (“Waldron”; of record), US 2017/0175240 (“Wen”; of record), and US 6077363 (“Heymes”).
Regarding claim 8, Telioui teaches a manufacturing process for producing a rolled product (P 6, L 1-2), comprising: a) the casting of a slab (P 6, L 4), made of an aluminum alloy having a composition (P 2, L 33 – P 3, L 7) that is compared to that of the instant claim in Table 2.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition taught by Telioui overlaps with that of the instant claim.
Further, Telioui teaches that the alloy contains at most 0.05 wt% each and 0.2 wt% total of unavoidable impurities (P 3, L 3-4). Thus, a prima facie case of obviousness exists, as the impurity content taught by Telioui encompasses the claimed impurity content of the instant claim.
Moreover, with respect to the claimed sum of the content of the elements Zr, Cr, Sc, Hf, and V, Telioui teaches that the product may contain a Zr content of 0.05-0.3 wt%, a Cr content of 0.05-0.3 wt%, a Sc content of 0.05-0.4 wt%, a Hf content of 0.05-0.4 wt%, and a V content of 0-1 wt% - however, no product is required to possess these elements (Telioui teaches that one or more of Zr, Cr, Ti, Sc, or Hf is required), and thus they may also be present in an amount of 0 wt% (P 2, L 33 – P 3, L 7). Thus, Telioui teaches a sum of the content of elements Zr, Cr, Sc, Hf, and V of 0-2.4 wt%. This overlaps with the claimed range of at least 0.08% by weight. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
	Moreover, Telioui teaches b) homogenizing said slab at a temperature of 475-535 °C (P 6, L 5 & 27-28); c) hot rolling said [slab] to obtain a plate (P 6, L 6-7); d) solution heat treating the plate between 480-525 °C (P 6, L 9-11; P 7, L 5-8); e) quenching with cold water (P 6, L 12-13); f) controlled stretching of the said plate (P 6, L 14-16) with a permanent set of 0.5-15% (P 7, L 12-15); and g) artificial aging of said plate (P 6, L 17-18).
	The homogenization temperature range, solution heat treatment temperature range, and permanent set range of controlled stretching all taught by Telioui either overlap with or encompass the claimed ranges. Thus, a prima facie case of obviousness exists.
It is noted that Telioui teaches that the obtained product in some embodiments has a thickness of 63 mm to 280 mm (P 7, L 34-35). This thickness range falls within the claimed “hot rolling to obtain a plate of at least 50 mm thick”.
Further, Telioui teaches, in examples, that products are artificially aged under one of two conditions: (1) an under-aged condition by ageing for 20 hours at 170 °C, and (2) a peak-aged condition by ageing for 48 hours at 170 °C (P 8, L 29-31). It is noted that both of these conditions fall within the claimed parameters of artificial aging of the instant claim.
Further regarding the homogenization step b), Telioui teaches a homogenization temperature range of 475-535 °C (P 6, L 27-28). This range overlaps with the homogenization temperature range of the instant claim (at least 520 °C). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Telioui is silent as to the length of the homogenization step b), and to an exit temperature of the hot rolling step.
Waldron teaches worked products made from Al-Cu-Li alloys (1: 6-10; Table in Col 2), similar to both the instant application and Telioui. Waldron teaches that in the manufacturing method of the worked product, homogenization is suitably carried out at a temperature of 510 to 565 °C (2: 36-37), suitably holding at the homogenization temperature for a time of 15-40 hours (2: 45-46). Further, Waldron teaches that such a homogenization dissolves soluble elements such as lithium, copper, zinc, and magnesium, and renders the internal structure of the metal uniform (2: 37-40).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Waldron into Telioui and homogenize the product for a time of 15-40 hours. This homogenization dissolves soluble elements such as lithium, copper, zinc, and magnesium, and renders the internal structure of the metal uniform. Further, an ordinarily skilled artisan would appreciate that some length of time for the homogenization step is required for the method, and as such, the homogenization time taught by Waldron could be incorporated, as it is done during manufacture of a similar workpiece.
The Examiner notes that the homogenization time taught by Telioui in view of Waldron (15-40 hours) overlaps with the claimed homogenization time of the instant claim (at least 20 hours). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Wen teaches products made from Al-Cu alloys and the method of producing them ([0002]). Wen teaches that after a homogenization step, hot rolling is performed, wherein the hot rolling exit temperature is about 250-380°C ([0142]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Wen into Telioui and use a hot rolling exit temperature of about 250-380°C. The step of hot rolling as well as the hot rolling exit temperature were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions; further, the combination would yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). An ordinarily skilled artisan would appreciate that some exit temperature for the hot rolling step taught by Telioui is required for the method, and as such, the hot rolling exit temperature taught by Wen could be incorporated, as it is done during manufacture of a similar workpiece and alloy.
The Examiner notes that the hot rolling exit temperature taught by Telioui in view of Wen (250-380°C) falls within the claimed hot rolling exit temperature of the instant claim (less than 390°C).
Telioui does not explicitly teach that the grain structure of the rolled product is predominantly recrystallized between ¼ and ½ thickness, after artificial aging.
Heymes teaches Al-Cu-Mg alloy sheets which may be thick (i.e. >12 mm thick) (1: 6), as well as methods for preparing such materials. Heymes teaches a composition of the Al-Cu-Mg alloy (2: 5-12) which is comparable to that of Telioui and the instant claim. Telioui teaches that by adjusting the outlet temperature of hot rolling, a largely recrystallized microstructure with a recrystallization rate which is always higher than 50% (thus being predominately recrystallized) throughout the entire thickness of the obtained product may be obtained (3: 58-67). Heymes teaches that this predominantly recrystallized microstructure does not adversely affect the static mechanical properties of the product in any way, and fatigue properties of the product are preserved (4: 1-8). Heymes also teaches that for thick products of >20 mm, an improvement in toughness is obtained, and a reduction in crack velocity in the L-T and T-L directions is also obtained, by processing the rolled product such that a predominantly recrystallized microstructure is obtained, thus obtaining an advantageous compromise between static mechanical properties and damage tolerance properties (4: 9-22).
It would have been obvious to an ordinarily skilled artisan to adjust the hot rolling exit temperature of modified Telioui such that obtained products have a recrystallization rate which is always higher than 50% (thus being predominately recrystallized) throughout their entire thickness. This predominantly recrystallized microstructure does not adversely affect the static mechanical properties or fatigue properties of the product in any way and for thick products of >20 mm, an improvement in toughness and a reduction in crack velocity in the L-T and T-L directions is obtained, thus resulting in an advantageous compromise between static mechanical properties and damage tolerance properties (4: 9-22). Further, as the step of hot rolling is completed prior to the step of artificial aging, the Examiner asserts that recrystallization would be present after, as well as before, said artificial aging.
Telioui is silent as to the propensity for crack bifurcation of the product obtained by the taught method. Telioui does teach that there is a need in the art for an aluminum alloy that is useful in aircraft application having high fracture toughness, high strength, and excellent fatigue crack growth resistance (P 2, L 24-26). An ordinarily skilled artisan would appreciate that Telioui implies the product obtained by the taught method would thus have these properties.
As modified Telioui teaches a process substantially similar to the process as claimed, and results in obtained products having structure and properties similar to the products obtained by the claimed method, it would be prima facie expected that the rolled product obtained by the method of modified Telioui would possess crack bifurcation characteristics which would be substantially similar to those as claimed such that no patentable difference is found.
Regarding claim 14, Telioui teaches a homogenization temperature range of 475-535 °C (P 6, L 27-28). This range overlaps with the homogenization temperature range of the instant claim (at least 520 °C). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Telioui is silent as to the length of the homogenization step, and to an exit temperature of the hot rolling step.
Waldron teaches worked products made from Al-Cu-Li alloys (1: 6-10; Table in Col 2), similar to both the instant application and Telioui. Waldron teaches that in the manufacturing method of the worked product, homogenization is suitably carried out at a temperature of 510 to 565 °C (2: 36-37), suitably holding at the homogenization temperature for a time of 15-40 hours (2: 45-46). Further, Waldron teaches that such a homogenization dissolves soluble elements such as lithium, copper, zinc, and magnesium, and renders the internal structure of the metal uniform (2: 37-40).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Waldron into Telioui and homogenize the product for a time of 15-40 hours. This homogenization dissolves soluble elements such as lithium, copper, zinc, and magnesium, and renders the internal structure of the metal uniform. Further, an ordinarily skilled artisan would appreciate that some length of time for the homogenization step is required for the method, and as such, the homogenization time taught by Waldron could be incorporated, as it is done during manufacture of a similar workpiece.
The Examiner notes that the homogenization time taught by Telioui in view of Waldron (15-40 hours) overlaps with the claimed homogenization time of the instant claim (at least 30 hours). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Wen teaches products made from Al-Cu alloys and the method of producing them ([0002]). Wen teaches that after a homogenization step, hot rolling is performed, wherein the hot rolling exit temperature is about 250-380°C ([0142]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Wen into Telioui and use a hot rolling exit temperature of about 250-380°C. The step of hot rolling as well as the hot rolling exit temperature were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions; further, the combination would yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). An ordinarily skilled artisan would appreciate that some exit temperature for the hot rolling step taught by Telioui is required for the method, and as such, the hot rolling exit temperature taught by Wen could be incorporated, as it is done during manufacture of a similar workpiece and alloy.
The Examiner notes that the hot rolling exit temperature taught by Telioui in view of Wen (250-380°C) overlaps with the claimed hot rolling exit temperature of the instant claim (less than 380°C). Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 20, as discussed previously, it would have been obvious to an ordinarily skilled artisan to adjust the hot rolling exit temperature of modified Telioui such that obtained products have a recrystallization rate which is always higher than 50% (thus being predominately recrystallized) throughout their entire thickness.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the recrystallization rate taught by modified Telioui (higher than 50% throughout the entire thickness) encompasses the claimed rate of at least 55% between ¼ and ½ thickness.
Regarding claim 21, Telioui is silent as to the propensity for crack bifurcation of the product obtained by the taught method. It is noted that the claimed properties of fracture type during a specific test regimen is an expression of said propensity for crack bifurcation and fracture property. Telioui does teach that there is a need in the art for an aluminum alloy that is useful in aircraft application having high fracture toughness, high strength, and excellent fatigue crack growth resistance (P 2, L 24-26). An ordinarily skilled artisan would appreciate that Telioui implies the product obtained by the taught method would thus have these properties.
As discussed previously, modified Telioui suggests a process which is substantially similar to the method as claimed, and products obtained by the two processes have previously been shown to have substantially similar structure and properties, with particular emphasis placed upon the predominantly recrystallized structure obtained in both processes. It is noted that the instant specification discloses that the predominantly recrystallized structure is principally responsible for the reduced propensity for crack bifurcation and fatigue crack propagation properties, for example (Instant Application: P 5, Par 3, L 1-6; P 8, Par 4, L 8 – P 9, Par 1, L 3; P 13, Par 1, L 1-2). These findings are substantially the same as the findings made by Heymes over 20 years ago. 
To summarize, Telioui teaches a manufacturing process for producing a plate (P 6, L 1-2), comprising: a) the casting of a slab (P 6, L 4); b) homogenizing said slab at a temperature of 475-535 °C (P 6, L 5 & 27-28); c) hot rolling said [slab] to obtain a plate (P 6, L 6-7); d) solution heat treating the plate between 480-525 °C (P 6, L 9-11; P 7, L 5-8); e) quenching with cold water (P 6, L 12-13); f) controlled stretching of the said plate (P 6, L 14-16) with a permanent set of 0.5-15% (P 7, L 12-15); and g) artificial aging of said plate (P 6, L 17-18).
The homogenization temperature range, solution heat treatment temperature range, and permanent set range of controlled stretching all taught by Telioui either overlap with or encompass the ranges disclosed within the instant specification (Instant Application: P 8, Par 3 – P 9, Par 5).
It is noted that Telioui teaches that the obtained product in some embodiments has a thickness of 63 mm to 280 mm (P 7, L 34-35). This thickness range falls within the “hot rolling to obtain a plate of at least 50 mm thick” step of the instant specification (Instant Application: P 8, Par 5, L 1-2).
Further, Telioui teaches, in examples, that products are artificially aged under one of two conditions: (1) an under-aged condition by ageing for 20 hours at 170 °C, and (2) a peak-aged condition by ageing for 48 hours at 170 °C (P 8, L 29-31). It is noted that both of these conditions fall within the parameters of artificial aging of the instant specification (Instant Application: P 9, Par 5, L 2-4).
As modified Telioui teaches a process substantially similar to the process as claimed, and results in obtained products having structure and properties similar to the products obtained by the claimed method, it would be prima facie expected that the rolled product obtained by the method of modified Telioui would possess crack bifurcation characteristics which would be substantially similar to those as claimed such that no patentable difference is found.
Regarding claim 22, Telioui is silent as to the propensity for crack bifurcation of the product obtained by the taught method. It is noted that the claimed properties of fracture type during a specific test regimen is an expression of said propensity for crack bifurcation and fracture property. Telioui does teach that there is a need in the art for an aluminum alloy that is useful in aircraft application having high fracture toughness, high strength, and excellent fatigue crack growth resistance (P 2, L 24-26). An ordinarily skilled artisan would appreciate that Telioui implies the product obtained by the taught method would thus have these properties.
As discussed previously, modified Telioui suggests a process which is substantially similar to the method as claimed, and products obtained by the two processes have previously been shown to have substantially similar structure and properties, with particular emphasis placed upon the predominantly recrystallized structure obtained in both processes. It is noted that the instant specification discloses that the predominantly recrystallized structure is principally responsible for the reduced propensity for crack bifurcation and fatigue crack propagation properties, for example (Instant Application: P 5, Par 3, L 1-6; P 8, Par 4, L 8 – P 9, Par 1, L 3; P 13, Par 1, L 1-2). These findings are substantially the same as the findings made by Heymes over 20 years ago. 
To summarize, Telioui teaches a manufacturing process for producing a plate (P 6, L 1-2), comprising: a) the casting of a slab (P 6, L 4); b) homogenizing said slab at a temperature of 475-535 °C (P 6, L 5 & 27-28); c) hot rolling said [slab] to obtain a plate (P 6, L 6-7); d) solution heat treating the plate between 480-525 °C (P 6, L 9-11; P 7, L 5-8); e) quenching with cold water (P 6, L 12-13); f) controlled stretching of the said plate (P 6, L 14-16) with a permanent set of 0.5-15% (P 7, L 12-15); and g) artificial aging of said plate (P 6, L 17-18).
The homogenization temperature range, solution heat treatment temperature range, and permanent set range of controlled stretching all taught by Telioui either overlap with or encompass the ranges disclosed within the instant specification (Instant Application: P 8, Par 3 – P 9, Par 5).
It is noted that Telioui teaches that the obtained product in some embodiments has a thickness of 63 mm to 280 mm (P 7, L 34-35). This thickness range falls within the “hot rolling to obtain a plate of at least 50 mm thick” step of the instant specification (Instant Application: P 8, Par 5, L 1-2).
Further, Telioui teaches, in examples, that products are artificially aged under one of two conditions: (1) an under-aged condition by ageing for 20 hours at 170 °C, and (2) a peak-aged condition by ageing for 48 hours at 170 °C (P 8, L 29-31). It is noted that both of these conditions fall within the parameters of artificial aging of the instant specification (Instant Application: P 9, Par 5, L 2-4).
As modified Telioui teaches a process substantially similar to the process as claimed, and results in obtained products having structure and properties similar to the products obtained by the claimed method, it would be prima facie expected that the rolled product obtained by the method of modified Telioui would possess crack bifurcation characteristics which would be substantially similar to those as claimed such that no patentable difference is found.
Regarding claim 23, Telioui is silent as to the propensity for crack bifurcation of the product obtained by the taught method. It is noted that the claimed properties of fracture type during a specific test regimen is an expression of said propensity for crack bifurcation and fracture property. Telioui does teach that there is a need in the art for an aluminum alloy that is useful in aircraft application having high fracture toughness, high strength, and excellent fatigue crack growth resistance (P 2, L 24-26). An ordinarily skilled artisan would appreciate that Telioui implies the product obtained by the taught method would thus have these properties.
As discussed previously, modified Telioui suggests a process which is substantially similar to the method as claimed, and products obtained by the two processes have previously been shown to have substantially similar structure and properties, with particular emphasis placed upon the predominantly recrystallized structure obtained in both processes. It is noted that the instant specification discloses that the predominantly recrystallized structure is principally responsible for the reduced propensity for crack bifurcation and fatigue crack propagation properties, for example (Instant Application: P 5, Par 3, L 1-6; P 8, Par 4, L 8 – P 9, Par 1, L 3; P 13, Par 1, L 1-2). These findings are substantially the same as the findings made by Heymes over 20 years ago. 
To summarize, Telioui teaches a manufacturing process for producing a plate (P 6, L 1-2), comprising: a) the casting of a slab (P 6, L 4); b) homogenizing said slab at a temperature of 475-535 °C (P 6, L 5 & 27-28); c) hot rolling said [slab] to obtain a plate (P 6, L 6-7); d) solution heat treating the plate between 480-525 °C (P 6, L 9-11; P 7, L 5-8); e) quenching with cold water (P 6, L 12-13); f) controlled stretching of the said plate (P 6, L 14-16) with a permanent set of 0.5-15% (P 7, L 12-15); and g) artificial aging of said plate (P 6, L 17-18).
The homogenization temperature range, solution heat treatment temperature range, and permanent set range of controlled stretching all taught by Telioui either overlap with or encompass the ranges disclosed within the instant specification (Instant Application: P 8, Par 3 – P 9, Par 5).
It is noted that Telioui teaches that the obtained product in some embodiments has a thickness of 63 mm to 280 mm (P 7, L 34-35). This thickness range falls within the “hot rolling to obtain a plate of at least 50 mm thick” step of the instant specification (Instant Application: P 8, Par 5, L 1-2).
Further, Telioui teaches, in examples, that products are artificially aged under one of two conditions: (1) an under-aged condition by ageing for 20 hours at 170 °C, and (2) a peak-aged condition by ageing for 48 hours at 170 °C (P 8, L 29-31). It is noted that both of these conditions fall within the parameters of artificial aging of the instant specification (Instant Application: P 9, Par 5, L 2-4).
As modified Telioui teaches a process substantially similar to the process as claimed, and results in obtained products having structure and properties similar to the products obtained by the claimed method, it would be prima facie expected that the rolled product obtained by the method of modified Telioui would possess crack bifurcation characteristics which would be substantially similar to those as claimed such that no patentable difference is found.
Regarding claim 24, Telioui teaches examples in Tables 1-3, wherein the yield strength (RP) in the LT direction of obtained products is 414-547 MPa (Tables 2-3, LT-direction, Rp). This yield strength range overlaps with the claimed yield strength for each thickness range.
It is noted that Telioui only tests the mechanical properties of processed 2 mm sheets in the Examples (P 8, L 18-19), and is silent to toughness K1C (T-L) and fatigue crack growth rate properties. Telioui does teach that there is a need in the art for an aluminum alloy that is useful in aircraft application having high fracture toughness, high strength, and excellent fatigue crack growth resistance (P 2, L 24-26). An ordinarily skilled artisan would appreciate that Telioui implies the taught product would thus have these properties. 
Further, as discussed previously, modified Telioui suggests a process which is substantially similar to the method as claimed, and products obtained by the two processes have previously been shown to have substantially similar structure and properties, with particular emphasis placed upon the predominantly recrystallized structure obtained in both processes. It is noted that the instant specification discloses that the predominantly recrystallized structure is principally responsible for the reduced propensity for crack bifurcation and fatigue crack propagation properties, for example (Instant Application: P 5, Par 3, L 1-6; P 8, Par 4, L 8 – P 9, Par 1, L 3; P 13, Par 1, L 1-2). These findings are substantially the same as the findings made by Heymes over 20 years ago. 
To summarize, Telioui teaches a manufacturing process for producing a plate (P 6, L 1-2), comprising: a) the casting of a slab (P 6, L 4); b) homogenizing said slab at a temperature of 475-535 °C (P 6, L 5 & 27-28); c) hot rolling said [slab] to obtain a plate (P 6, L 6-7); d) solution heat treating the plate between 480-525 °C (P 6, L 9-11; P 7, L 5-8); e) quenching with cold water (P 6, L 12-13); f) controlled stretching of the said plate (P 6, L 14-16) with a permanent set of 0.5-15% (P 7, L 12-15); and g) artificial aging of said plate (P 6, L 17-18).
The homogenization temperature range, solution heat treatment temperature range, and permanent set range of controlled stretching all taught by Telioui either overlap with or encompass the ranges disclosed within the instant specification (Instant Application: P 8, Par 3 – P 9, Par 5).
It is noted that Telioui teaches that the obtained product in some embodiments has a thickness of 63 mm to 280 mm (P 7, L 34-35). This thickness range falls within the “hot rolling to obtain a plate of at least 50 mm thick” step of the instant specification (Instant Application: P 8, Par 5, L 1-2).
Further, Telioui teaches, in examples, that products are artificially aged under one of two conditions: (1) an under-aged condition by ageing for 20 hours at 170 °C, and (2) a peak-aged condition by ageing for 48 hours at 170 °C (P 8, L 29-31). It is noted that both of these conditions fall within the parameters of artificial aging of the instant specification (Instant Application: P 9, Par 5, L 2-4).
As modified Telioui teaches a process substantially similar to the process as claimed, and results in obtained products having structure and properties similar to the products obtained by the claimed method, it would be prima facie expected that the rolled product obtained by the method of modified Telioui would possess the yield strength, toughness, and fatigue crack growth rate characteristics which would be substantially similar to those as claimed such that no patentable difference is found.
Regarding claim 25, Telioui teaches examples in Tables 1-3, wherein the yield strength (RP) in the LT direction of obtained products is 414-547 MPa (Tables 2-3, LT-direction, Rp). This yield strength range overlaps with the claimed yield strength for each thickness range.
It is noted that Telioui only tests the mechanical properties of processed 2 mm sheets in the Examples (P 8, L 18-19), and is silent to toughness K1C (T-L) and fatigue crack growth rate properties. Telioui does teach that there is a need in the art for an aluminum alloy that is useful in aircraft application having high fracture toughness, high strength, and excellent fatigue crack growth resistance (P 2, L 24-26). An ordinarily skilled artisan would appreciate that Telioui implies the taught product would thus have these properties. 
Further, as discussed previously, modified Telioui suggests a process which is substantially similar to the method as claimed, and products obtained by the two processes have previously been shown to have substantially similar structure and properties, with particular emphasis placed upon the predominantly recrystallized structure obtained in both processes. It is noted that the instant specification discloses that the predominantly recrystallized structure is principally responsible for the reduced propensity for crack bifurcation and fatigue crack propagation properties, for example (Instant Application: P 5, Par 3, L 1-6; P 8, Par 4, L 8 – P 9, Par 1, L 3; P 13, Par 1, L 1-2). These findings are substantially the same as the findings made by Heymes over 20 years ago. 
To summarize, Telioui teaches a manufacturing process for producing a plate (P 6, L 1-2), comprising: a) the casting of a slab (P 6, L 4); b) homogenizing said slab at a temperature of 475-535 °C (P 6, L 5 & 27-28); c) hot rolling said [slab] to obtain a plate (P 6, L 6-7); d) solution heat treating the plate between 480-525 °C (P 6, L 9-11; P 7, L 5-8); e) quenching with cold water (P 6, L 12-13); f) controlled stretching of the said plate (P 6, L 14-16) with a permanent set of 0.5-15% (P 7, L 12-15); and g) artificial aging of said plate (P 6, L 17-18).
The homogenization temperature range, solution heat treatment temperature range, and permanent set range of controlled stretching all taught by Telioui either overlap with or encompass the ranges disclosed within the instant specification (Instant Application: P 8, Par 3 – P 9, Par 5).
It is noted that Telioui teaches that the obtained product in some embodiments has a thickness of 63 mm to 280 mm (P 7, L 34-35). This thickness range falls within the “hot rolling to obtain a plate of at least 50 mm thick” step of the instant specification (Instant Application: P 8, Par 5, L 1-2).
Further, Telioui teaches, in examples, that products are artificially aged under one of two conditions: (1) an under-aged condition by ageing for 20 hours at 170 °C, and (2) a peak-aged condition by ageing for 48 hours at 170 °C (P 8, L 29-31). It is noted that both of these conditions fall within the parameters of artificial aging of the instant specification (Instant Application: P 9, Par 5, L 2-4).
As modified Telioui teaches a process substantially similar to the process as claimed, and results in obtained products having structure and properties similar to the products obtained by the claimed method, it would be prima facie expected that the rolled product obtained by the method of modified Telioui would possess the yield strength, toughness, and fatigue crack growth rate characteristics which would be substantially similar to those as claimed such that no patentable difference is found.
Regarding claim 26, Telioui teaches that in some embodiments, the thickness of the obtained rolled product may be between 63 mm to 280 mm (P 7, L 34-35). Thus, a prima facie case of obviousness exists, as the thickness range taught by Telioui encompasses the claimed thickness range of the instant claim (80-130 mm).
Regarding claim 27, the composition, and in particular the Li content taught by Telioui (0.9-1.7 wt% Li) continues to overlap the claimed composition, and in particular the Li content of the instant claim (0.7-1.5 wt% Li). Thus, a prima facie case of obviousness exists.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/036953 (“Telioui”; of record) in view of US 5882449 (“Waldron”; of record), US 2017/0175240 (“Wen”; of record), and US 6077363 (“Heymes”) as applied to claim 8, and further evidenced by “Aluminum Alloy Heat Treatment Temper Designations”, 2008. MatWeb (“MatWeb”; of record).
Regarding claim 28, with respect to the temper designation of rolled products obtained by the method of modified Telioui, it is known in the art that a T8 temper designates a workpiece which has been solution heat treated, cold worked, then artificially aged, in that order (MatWeb: T Temper Codes). Telioui teaches the successive steps of solution heat treating the plate between 480-525 °C (P 6, L 9-13; P 7, L 5-8); controlled stretching of the plate [i.e. an example of cold working] (P 6, L 14-16) with a permanent set of 0.5-15% (P 7, L 12-15); and artificial aging of said plate (P 6, L 17-18). As such, the process of modified Telioui results in a rolled product which is in a T8 temper.

Response to Arguments
Applicant’s remarks filed 8/12/2022 are acknowledged and have been fully considered. Applicant has argued that the amendments to the present claims distinguish over the art of record, as it is argued that none of the cited references teach or suggest the claimed method, which produces a grain structure predominantly recrystallized between ¼ and ½ thickness. The Examiner notes that new grounds of rejection have been entered in response to the entered amendment to the claims, and Applicant’s arguments have not considered these new grounds of rejection. The arguments are believed to be moot in view of these new grounds of rejection, as there is an explicit teaching with regard to the alleged distinguishing feature of a predominantly recrystallized grain structure between ¼ and ½ thickness, as found in newly cited Heymes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2001/0006082 (“Warner”) – a lower wing element of an aircraft made from an Al-Cu-Mg alloy and method for manufacturing said element, being predominantly recrystallized throughout the thickness of the element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735